DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Election was made without traverse in the reply filed on 10/23/2020. Claims 17-21 were canceled. Claims 1-16 and 22-26 are pending and belong to group I.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kuromizu (US 2012/0162577) in view of Levy (US 20070153138).
Regarding Claim 1, Kuromizu discloses (in at least figs. 1-3) the display system with a selectable screen finish, comprising: an optical element (30) with an exterior 
Kuromizu does not expressly disclose a vacuum unit in fluidic communication with a gap between the inner side of the optical film and the exterior surface of the optical element, wherein the vacuum unit operates to pump gas out of the gap to draw a vacuum on the gap.
Levy, also in the display art, discloses a vacuum unit in fluidic communication with a gap between the inner side of the optical film and the exterior surface of the optical element, wherein the vacuum unit operates to pump gas out of the gap to draw a vacuum on the gap (see [0032]).
Consequently, it would have been obvious to one having ordinary skill in the art at the time of the effective filling date to make the Kuromizu invention with a vacuum unit in fluidic communication with a gap between the inner side of the optical film and the exterior surface of the optical element, wherein the vacuum unit operates to pump gas out of the gap to draw a vacuum on the gap as disclosed by Levy the motivation would have been to make a large display without discontinuities in the displayed image (see [0002] of Levy).
Regarding Claim 2, Kuromizu in view of Levy teaches the display system of claim 1, wherein the optical element (30 of Kuromizu) comprises a video monitor (insofar as it forms part of the video display) and wherein the exterior surface includes a surface of a screen of the video monitor (exterior surface 11 includes LCD screen). 
Regarding Claim 3, Kuromizu in view of Levy teaches the display system of claim 2, wherein the flexible optical material (optical film 31 comprises a flexible optical material see [0047] of Kuromizu) comprises the sheet of flexible optical material comprises an anti-reflective film (“light reflecting section “see [0047] of Kuromizu).  
Regarding Claim 4, Kuromizu in view of Levy teaches the display system of claim 3, wherein the anti-reflective film (“light reflecting section “see [0047] of Kuromizu) comprises a sheet of rear projection (RP) screen material (metal oxide of [0048] of Kuromizu is suitable as means for rear projection).  
Regarding Claim 6, Kuromizu in view of Levy teaches the display system of claim 1, wherein the retention frame comprises a port (frame 202 of Levy has vacuum port 221) providing a fluid passageway to the gap (gap of Levy [0029]).
Kuromizu in view of Levy does not expressly disclose wherein the vacuum unit comprises a vacuum pump with an intake coupled to the port in the retention frame.
Kuromizu does disclose a pump (pump 721 of Kuromizu Fig. 21 connects to intake) with an intake coupled to a port (18) in the retention frame (Cb).
A person having ordinary skill in the art would recognize that a vacuum pump could be used in a similar fashion to the pump of Kuromizu to create the vacuum pressure as required by the Kuromizu in view of Levy device.  Consequently, it would have been obvious to one having ordinary skill in the art at the time of the effective filling date to make the Kuromizu in view of Levy device with a vacuum pump with an intake coupled to the port in the retention frame for the purpose of creating the vacuum pressure as required by the Kuromizu in view of Levy device.  
Regarding Claim 8, Kuromizu in view of Levy teaches the display system of claim 6, wherein the optical film (30 of Kuromizu) comprises an aperture (Levy discloses in Fig. 2A a channel or aperture 215 in frame that is connected to port 221) extending from the inner side to an outer side (the port 221 of Levy extends to the outside and provides an airtight connection such that a vacuum is created on the inner side see [0031]) and wherein the port extends through the aperture and a substantially airtight seal is provided about a periphery of the aperture.  
Regarding Claim 9, Kuromizu in view of Levy teaches the display system of claim 1, wherein the retention frame further comprises a plurality of elongated guards (13 of Kuromizu) applying an additional retention force to an outer side of the optical film (31 of Kuromizu) opposite the inner side along and adjacent to the outer edges retained by the retention frame (see fig. 2 of Kuromizu), whereby when the vacuum unit is not operating (it is not operating on 13) to provide the vacuum on the gap the elongated guards force the inner side of the optical film against the exterior surface of the optical element to retain the selectable screen finish.  
Regarding Claim 10, Kuromizu in view of Levy teaches the display system of claim 1, wherein the retention frame (Ca and Cb of Kuromizu) is configured for disassembly (as seen in fig. 2 of Kuromizu) to release the optical film (31 of Kuromizu ) and facilitate replacement of the optical film (31 of Kuromizu ) with a second optical film (in the case of replacement) and wherein the gap between the inner side of the optical film and the exterior surface of the optical element is free of adhesives, whereby the optical film is only physically mated with the optical element in an impermanent manner (as taught by Levy the optical films are matted by vacuum).  
	Regarding Claim 22, Kuromizu discloses (in at least figs. 1-4) a display system with a selectable screen finish, comprising: an optical element (30) with an exterior surface; a film (31) positioned over the exterior surface; a retention frame (Ca Cb) supporting the optical element and retaining outer edges of the optical film against the exterior surface with an inner side of the film facing the exterior surface (as seen in fig. 4).
Kuromizu does not expressly disclose a vacuum unit coupled with a gap between the inner side of the film and the exterior surface of the optical element, wherein the vacuum unit operates to pump gas out of the gap to draw a vacuum on the gap, wherein the retention frame comprises a port providing a fluid passageway to the gap, and wherein the vacuum unit includes an intake coupled to the port in the retention frame.
Levy, also in the display art, discloses a vacuum unit coupled with a gap  (see [0028] which teaches a gap 218 between optical films) between the inner side of the film and the exterior surface of the optical element, wherein the vacuum unit operates to pump gas out of the gap to draw a vacuum on the gap (“applying a vacuum to a vacuum port 221” see [0028]), wherein the retention frame comprises a port (221) providing a fluid passageway to the gap, and wherein the vacuum unit includes an intake (at 221 of coupled to the port in the retention frame (frame 202).
Consequently, it would have been obvious to one having ordinary skill in the art at the time of the effective filling date to make the Kuromizu invention with a vacuum unit coupled with a gap between the inner side of the film and the exterior surface of the optical element, wherein the vacuum unit operates to pump gas out of the gap to draw a vacuum on the gap, wherein the retention frame comprises a port providing a fluid 
Regarding Claim 24, Kuromizu in view of Levy teaches the display system of claim 22, wherein the film (30 of Kuromizu) comprises an aperture (Levy discloses in Fig. 2A a channel or aperture 215 in frame that is connected to port 221) extending from the inner side to an outer side (the port 221 of Levy extends to the outside and provides an airtight connection such that a vacuum is created on the inner side see [0031]) and wherein the port extends through the aperture and a substantially airtight seal is provided about a periphery of the aperture.  
Regarding Claim 25, Kuromizu in view of Levy teaches the display system of claim 22, wherein the optical element (30 of Kuromizu) comprises a video monitor (insofar as it forms part of the video display) and wherein the exterior surface (exterior surface 11 includes LCD screen) includes a surface of a screen of the video monitor, wherein the flexible optical material (optical film 31 comprises a flexible optical material see [0047] of Kuromizu) comprises the sheet of flexible optical material comprises an anti-reflective film (“light reflecting section “see [0047] of Kuromizu), and wherein the anti-reflective film (“light reflecting section “see [0047] of Kuromizu) comprises a sheet of rear projection (RP) screen material (metal oxide of [0048] of Kuromizu is suitable as means for rear projection).  



Allowable Subject Matter
Claims 5, 7, 11, 23, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, the prior art of record does not teach or suggest, inter alia, wherein the vacuum unit is first operated to draw the vacuum on the gap such that vacuum suction pulls the inner side of the optical film into contact with the exterior surface in a substantially uniform and continuous manner across the exterior surface and wherein the vacuum unit is second operated on an ongoing basis to retain the vacuum on the gap. 
Regarding Claim 7, the prior art of record does not teach or suggest, inter alia, wherein the retention frame further comprises at least three additional ports spaced apart from the port and each providing a fluid passageway to the gap and wherein the intake of the vacuum pump is coupled to the at least three additional ports. 
Regarding Claim 11, the prior art of record does not teach or suggest, inter alia, wherein the retention frame includes a rear retention member and a front retention member, wherein the optical element and the optical film are sandwiched between the rear and front retention members, wherein the retention frame further comprises a sealing member formed of resilient material that is positioned between inner side of the optical film proximate adjacent the outer edges and the exterior surface of the optical 
Regarding Claim 23, the prior art of record does not teach or suggest, inter alia, wherein the retention frame further comprises at least three additional ports spaced apart from the port and each providing a fluid passageway to the gap and wherein the intake of the vacuum unit is coupled to the at least three additional ports.
Regarding Claim 26,  the prior art of record does not teach or suggest, inter alia, wherein the vacuum unit is operated on an ongoing basis to retain the vacuum on the gap, wherein the retention frame further comprises a plurality of elongated guards  applying an additional retention force to an outer side of the film opposite the inner side along and adjacent to the outer edges retained by the retention frame, whereby when the vacuum unit is not operating to provide the vacuum on the gap the elongated guards force the inner side of the film against the exterior surface of the optical element to retain the selectable screen finish.  
Claims 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 12, the prior art of record does not teach or suggest, inter alia, a changeable screen finish, comprising: a video monitor with a display screen; a sheet of flexible optical material with an inner side facing and extending over a surface of the display screen; an interface gap between the inner side of the sheet of flexible optical material and the surface of the display screen; and a vacuum pump with an intake coupled to the interface gap, wherein the vacuum pump is operated to pump air from 
Claims 13-16 are likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R STERN whose telephone number is (571)270-3350.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JACOB R STERN/Examiner, Art Unit 2879 




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878